Quinn-Brintnall, J.
¶28 (concurring in part and dissenting in part) — I agree with the majority that because a threshold factual question remains as to Carolyn Elsey, the trial court did not err when it denied her CR 12(b)(6) motion to dismiss. I write separately to express my view that in order for the continuous representation rule to apply and toll the statute of limitations, Robert Hippie must bear the initial burden to prove that Deborah McFadden’s and Elsey’s representation was continuous. Because proof of a continuous representation is a crucial threshold step in the rule’s analysis and because Hippie failed to allege any facts which would allow him to survive McFadden’s motion to dismiss, I would hold that the trial court improperly denied McFadden’s motion to dismiss on statute of limitations grounds. Accordingly, I would remand with directions that the trial court dismiss Hippie’s lawsuit against McFadden. Likewise, as to Elsey, to avoid dismissal on statute of limitations grounds on remand, Hippie bears the burden of establishing that Elsey’s representation was continuous and that her representation terminated less than three years before he filed this lawsuit.
¶29 The continuous representation rule tolling the statute of limitations first requires proof that an attorney’s representation of a client was continuous. See, e.g., Burns v. McClinton, 135 Wn. App. 285, 296, 143 P.3d 630 (2006) (the “continuous relationship” rule requires only a continuing relationship as a predicate for tolling the statute of limitations), review denied, 161 Wn.2d 1005 (2007). Here, the discussion of the continuous representation rule begins with an assumption that the continuous representation rule applies automatically at the inception of any attorney-client relationship. But the fact of representation is a separate question from whether the representation was *565continuous in a given case. In other words, the continuing representation doctrine is an exception to the application of the bar of the statute of limitations, not the rule. MIG, Inc. v. Paul, Weiss, Rifkind, Wharton & Garrison, LLP, 701 F. Supp. 2d 518, 525 (S.D.N.Y. 2010). And as an exception, the burden is on the party asserting it, here Hippie, to establish sufficient facts demonstrating that the rule applies. Rivas v. Overlake Hosp. Med. Ctr., 164 Wn.2d 261, 267, 189 P.3d 753 (2008) (citing Cannavina v. Poston, 13 Wn.2d 182, 190-91, 124 P.2d 787 (1942)).
¶30 The continuous representation rule evolved from the doctrine of continuous treatment, which has its roots in the medical malpractice field. Like courts in many other jurisdictions, Washington courts have expanded the rule to toll the statute of limitations for a variety of professional malpractice claims. See, e.g., Seattle-First Nat’l Bank, NA v. Siebol, 64 Wn. App. 401, 406, 824 P.2d 1252 (doctrine applies to doctors, attorneys, dentists, architects, accountants, surveyors, executors, and investment advisors), review denied, 119 Wn.2d 1010 (1992). I agree generally with the majority that the policy reasons to adopt the doctrine are the same as to each of the different professions. Courts have struggled, however, to delineate a bright-line test to measure exactly when an attorney’s representation is “continuous” for purposes of the rule. Unlike patients and doctors, clients often do not meet with their attorney on a regular basis for “treatment” as required under the continuous treatment rule. See Koenig v. Grp. Health Coop. of Puget Sound, 5 Wn. App. 836, 838-39, 491 P.2d 702 (1971) (continuity requires regular sessions between doctor and patient for the same condition). Washington courts have yet to decide the parameters of continuity with any specificity. Indeed, the court in Janicki Logging & Construction Co. v. Schwabe, Williamson & Wyatt, PC, 109 Wn. App. 655, 37 P.3d 309 (2001), review denied, 146 Wn.2d 1019 (2002), which adopted the continuous representation rule in Washington, only distinguished when the tolling effect would end in attorney malpractice cases; it did not discuss the test for determining whether an *566attorney’s representation is continuous. Janicki, 109 Wn. App. at 661 n.l (distinguishing “continuous relationship” from “continuous representation” and holding that for attorneys, the rule tolls the statute of limitations until the end of the attorney’s representation in the same matter in which the alleged malpractice occurred). Even assuming the Janicki court, by declining to address the continuity standard under the continuing relationship rule, intended to retain such standard, the “standard” under Washington law is, at best, vague and, as an exception to the statute of limitations, must be narrowly construed. O’Neil v. Estate of Murtha, 89 Wn. App. 67, 73, 947 P.2d 1252 (1997) (quoting Rushlight v. McLain, 28 Wn.2d 189, 199, 182 P.2d 62 (1947)), review denied, 135 Wn.2d 1003 (1998); see also Rivas, 164 Wn.2d at 267 (because the party asserting an exception to the statute of limitations bears the burden of proving that a tolling provision applies, courts do not presume such exceptions apply).
¶31 Washington courts have generally held that to show continuity, a plaintiff must demonstrate (1) ongoing (2) professional services (3) related to the specific matter for which he bases (4) the malpractice claim, “ ‘not merely the continuation of a general professional relationship.’ ” Burns, 135 Wn. App. at 297-99 (quoting Ackerman v. Price Water-house, 252 A.D.2d 179, 683 N.Y.S.2d 179, 197 (1998)). This still leaves open the question of how to measure whether services are “ongoing” — a synonym of “continuous” — in legal malpractice cases.
¶32 Other jurisdictions have held that for the doctrine to apply there must be “ ‘clear indicia of an ongoing, continuous, developing, and dependent relationship between the client and the attorney.’ ” Nevin v. Union Trust Co., 1999 ME 47, ¶ 37, 726 A.2d 694 (quoting Schoenrock v. Tappe, 419 N.W.2d 197, 201 (S.D. 1988)). The relationship between the parties must be marked with trust and confidence and not sporadic but developing. Muller v. Sturman, 79 A.D.2d 482, 485, 437 N.Y.S.2d 205 (1981). This standard is consistent with the approach in Gonzalez v. Kalu, 140 Cal. App. *5674th 21, 30, 43 Cal. Rptr. 3d 866 (2006), used to determine when a continuous representation ends between an attorney and client. Majority at 559-60.
¶33 I acknowledge that if Hippie had presented evidence supporting his claim that McFadden’s representation was a continuing one that tolled the statute until the representation terminated, his claim would be a factual question appropriate for the fact finder. Hermann v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 17 Wn. App. 626, 630, 564 P.2d 817 (1977). However, here, Hippie fails to allege that he had any contact with McFadden. It appears her only involvement was filing a special notice of appearance for a show cause hearing on May 10, 2005, five days after Hippie’s initial hearing. In my opinion, the notice of limited representation and the complete lack of contact between Hippie and McFadden precludes any finding of an ongoing, developing relationship of trust and confidence necessary to support a determination of continuous representation under any hypothetical circumstance. Accordingly, on these facts, I cannot agree with the majority that the continuing representation rule applies to McFadden or that Hippie has otherwise alleged sufficient circumstances to survive a CR 12(b)(6) motion as to McFadden.
¶34 Moreover, as a practical matter, there are critical differences between the public and private practices of law that may significantly impact the application and scope of any continuous representation requirement. From its origins, the continuing representation doctrine’s analysis has centered on a client’s reasonable expectation of further treatment or service from a chosen provider. But unlike a patient choosing a doctor or client hiring a private attorney, an indigent criminal defendant does not choose a specific public defender. And a contract for representation typically does not clearly exist between the individual attorney and the indigent defendant.
¶35 Accordingly, I would reverse the trial court’s denial of McFadden’s motion to dismiss on statute of limitations grounds and remand with instructions to dismiss her from *568the case. As to Elsey, I would remand for a hearing on the threshold factual determination of whether her representation was continuous. Only if Hippie presents evidence sufficient for the trier of fact to determine that her representation was continuous and the statute of limitations tolled should there be a determination of when Hippie actually had or should have had no expectation that Elsey would provide further legal services. Gonzalez, 140 Cal. App. 4th at 30.
Review denied at 172 Wn.2d 1009 (2011).